DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
“a robotized arm (70) configured to selectively grasp and move the at least one bending tool (30), for loading/unloading a bending tool (30) on/from the tool-holder bar (50), and the tool-holder bar (50), for moving the tool-holder bar (50) nearer to/away from the bending press (20).” In claim 1 is confusingly written. Examiner suggests rewriting to “a robotized arm configured to selectively grasp and move the at least one bending tool for loading/unloading the at least one bending tool on/from the tool holder bar, and the robotized arm configured to selectively grasp and move the tool-holder bar for moving the tool-holder bar nearer to/way from the bending press” or similar.
“a portion of the same distinct from said hook appendix” in claim 2 should be “a portion distinct from said hook appendix” or similar.
“the the bending press” in claim 11 should be “the bending press”
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise objected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the robotized arm is operatively connected to an electronic control unit configured to perform the following steps: a first step of loading/unloading … a second step of grasping and moving…” in line 3-7. It is unclear if the electronic control unit is performing the steps as disclosed or if electronic control unit operatively connected to the robotized arm to cause the robotized arm to: load/unload… grasp and move … The specification pg. 23 states “The electronic control unit 100 is, for example, a processor (or microproces- sor) provided with memory means in which data and programs are stored for operating the control and operation steps of the robotized arm 70.” 
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
Allowable Subject Matter
Claims 1-6, 12 are allowed.
Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The best prior arts WO 2015198295, WO 2015103657, WO 2014002569, AT 511959 teach a robot arm configured to selectively grasp and move at least one bending tool for loading/unloading a bending tool to a tool holder or a bending press. 
Specifically, WO 295’ teaches a robot arm 41 which grasps and moves a bending tool 23 (see Fig. 4). 
WO 657’ teaches a tool 3,4, a tool-holder bar 10, and a robot arm 31. However, the tool-holder bar is stationary and is not moved or grasped by the robot arm.
WO 569’ teaches a tool P,D, a tool holder bar S1-8, and a robot arm 4. Although the tool-holder bar is movable, the tool holder bar is not grasped or moved by the robot arm.
Lastly, AT 959’ teaches  a tool 13, tool holder bar 26, and a robot arm 16. However, the tool-holder bar is stationary and is not moved or grasped by the robot arm.
Therefore, none of the references teach “the robot arm configured to selectively grasp and move the tool-holder bar for moving the tool-holder bar nearer to/away from the bending press.” in combination with the other limitations of claim 1.
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Claims 2-12 are allowed as dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725